TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00072-CV



                                      In re Kenneth Gordon



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                             ORDER


PER CURIAM

               Relator has filed a petition for writ of mandamus and motion for emergency relief,

asking us to stay trial until we can consider the merits of his mandamus. See Tex. R. App. P. 52.8,

52.10. We grant relator’s motion for emergency relief and stay the trial pending our resolution of

this proceeding. The real parties in interest are requested to submit a response to relator’s petition

no later than February 18, 2014.

               It is so ordered February 10, 2014.



Before Justices Puryear, Goodwin, and Field